NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
The amendment made in claim 8 in the Amendment filed December 9, 2021 has been received and considered by Examiner.

WITHDRAWN REJECTION
The 35 U.S.C. 112(b) rejection of claim 8 has been withdrawn due to Applicant’s amendment in claim 8 in the Amendment filed December 9, 2021.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	In regard to independent claim 1, the prior art of record fails to teach or suggest a resin composition as claimed having all compositional limitations: a search of the prior art did not uncover any reference that, alone or in combination with another reference/s, teaches or suggests such a resin composition as claimed, including such a resin composition comprising the modified ethylene-vinyl alcohol having the claimed structure and that meets each of the requirements (1)-

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782